Citation Nr: 0814684	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a left foot injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
February 2002.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which granted an increased rating, 
to 10 percent, for the left foot, post-osteotomy.  During the 
course of the appeal, the veteran was granted a temporary 
total rating for this disability from July 9, 2003, to August 
31, 2003.  The veteran testified before the undersigned 
Veterans Law Judge sitting in Cleveland, Ohio, in March 2005.  
A transcript of that hearing was prepared and has been 
included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
veteran.  


REMAND

In June 2005, the Board remanded the claim for the purpose of 
obtaining additional medical information with respect to the 
current severity of the veteran's service-connected foot 
disability.  The record indicates that after additional 
medical documents were obtained and a VA medical examination 
was performed, the results were returned to the AMC.  The AMC 
then issued a Supplemental Statement of the Case (SSOC).  The 
date of the SSOC is September 18, 2007.

A review of the SSOC indicates that possibly the AMC granted 
an increased evaluation for the veteran's disability.  
However, it is unclear.  The AMC has classified the issue on 
appeal as:

Entitlement to an increased rating for 
post operative residuals of a left foot 
injury currently evaluated as 10 percent 
disabling.

However, on that same SSOC, the "DECISION" of the AMC 
reads:

Entitlement to an increased rating for 
post operative residuals of a left foot 
injury currently evaluated as 10 percent 
disabling is granted.

However, in the "Reasons and Bases" of the SSOC, the AMC 
never indicated which percentage was being assigned to the 
veteran's disability.  Moreover, it is unclear what 
diagnostic code was used in evaluating the veteran's 
disability, and the effective date of the increased rating 
was not discussed or even mentioned.  The Board notes that 
the AMC apparently did not generate a rating sheet in 
conjunction with the grant of the increased evaluation 
because the rating sheet was not located in the claims folder 
for review.  

Finally, the AMC was instructed to evaluate the veteran's 
claim with respect to whether an extraschedular evaluation 
was warranted pursuant to 38 C.F.R. § 3.321.  Although the 
SSOC does state that the AMC considered the applicability of 
38 C.F.R. § 3.321, that same SSOC did not discuss in detail, 
as requested in the Board's June 2005 Remand, the reasoning 
behind the denial of an extraschedular evaluation.  Per 38 
C.F.R. § 19.31(b)(1) (2007), a "correct" supplemental 
statement of the case must be furnished when the agency of 
original jurisdiction receives additional pertinent evidence 
after it issues a statement of the case but before the appeal 
is certified and transferred to the Board.  In this case this 
was not accomplished.  That is, because the SSOC issued in 
July 2007 is inadequate and defective for purposes of 38 
C.F.R. § 19.31 (2007), the claim must be remanded so that 
another SSOC may be issued.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the Court found 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Also, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must issue an appropriate 
duty to assist letter which is compliant 
with the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The newly issued SSOC should 
explain the previous actions of the 
RO/AMC.  The newly issued SSOC must 
clarify the actions taken by the AMC as 
reported in the SSOC of September 18, 
2007.  The newly issued SSOC must specify 
whether the veteran's claim is being 
granted, the disability evaluation 
assigned as a result of such a grant, and 
the effective dates of any grant given.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

